         Case 1:19-cv-05086-BCM Document 26 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             6/2/20
SHAWN P. LAHEY,

                  Plaintiff,                       19-CV-05086 (BCM)

           -against-                               ORDER

ANDREW M. SAUL, Acting Commissioner
of Social Security,

                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The oral argument previously scheduled for June 25, 2020 is adjourned to August 24,

2020, at 11:00 a.m. In light of rapidly changing public health conditions, counsel should contact

chambers one week prior to the argument for information regarding whether the argument will

be held remotely and, if so, by what means.

Dated: New York, New York
       June 2, 2020

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge.
